Name: Commission Implementing Regulation (EU) 2017/2405 of 20 December 2017 conferring protection under Article 99 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council on the name Ã¢ Picpoul de PinetÃ¢ (PDO)
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  Europe;  beverages and sugar;  consumption;  marketing
 Date Published: nan

 21.12.2017 EN Official Journal of the European Union L 342/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2405 of 20 December 2017 conferring protection under Article 99 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council on the name Picpoul de Pinet (PDO) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 99 thereof, Whereas: (1) In accordance with Article 97(2) and (3) of Regulation (EU) No 1308/2013, the Commission examined France's application to register the name Picpoul de Pinet. The Commission found that the conditions laid down in Articles 93 to 96, 97(1), 100, 101 and 102 of Regulation (EU) No 1308/2013 had been met. It thus found, subject to possible opposition, that protection could be granted to the composite name Picpoul de Pinet as a whole, on the basis of its traditional usage. The Commission also considered that this registration would not prevent the use  provided the principles and rules applicable in the Union's legal order are respected  of the name of the piquepoul grape variety or its synonyms, since this name neither contains nor consists of the name Picpoul de Pinet, nor, essentially, does it refer to the geographical element of that name, and therefore the conditions laid down in the first subparagraph of Article 100(3) of Regulation (EU) No 1308/2013 are not met. The application to register the name was subsequently published in the Official Journal of the European Union (2). (2) No statement of opposition has been received by the Commission under Article 98 of Regulation (EU) No 1308/2013. (3) In accordance with Article 99 of Regulation (EU) No 1308/2013, the name Picpoul de Pinet should be protected and entered in the register referred to in Article 104 of that Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The name Picpoul de Pinet (PDO) is hereby protected. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ C 253, 4.8.2017, p. 4.